                                           Case 3:21-cv-04035-SK Document 11 Filed 07/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRACEY THOMPSON,                                  Case No. 21-cv-04035-SK
                                   8                    Plaintiff,
                                                                                           ORDER OF SUA SPONTE REFERRAL
                                   9             v.

                                  10     JULIO MENDEZ,
                                  11                    Defendant.

                                  12          Pursuant to Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the above captioned
Northern District of California
 United States District Court




                                  13   case is referred to Judge Charles R. Breyer to determine whether it is related to Thompson v.

                                  14   Mendez, et al., Case No. 19-cv-06247-CRB

                                  15          IT IS SO ORDERED.

                                  16   Dated: July 6, 2021

                                  17                                                   ______________________________________
                                                                                       SALLIE KIM
                                  18                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
